IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID PANEQUE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3869

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

David Paneque, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew F. Vitale, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.